      Case 2:21-cv-00478-MTM Document 1 Filed 03/22/21 Page 1 of 16



     BENDAU & BENDAU PLLC
 1   Clifford P. Bendau, II (030204)
     Christopher J. Bendau (032981)
 2   P.O. Box 97066
     Phoenix, Arizona 85060
 3   Telephone: (480) 382-5176
     Facsimile: (480) 304-3805
 4   Email: cliffordbendau@bendaulaw.com
            chris@bendaulaw.com
 5   Attorneys for Plaintiff
 6
                              UNITED STATES DISTRICT COURT
 7
                                     DISTRICT OF ARIZONA
 8
 9    Katriona Coe,
                                                   No.
10                          Plaintiff,
11    vs.                                          COMPLAINT
12
      Patrick Hirsch d/b/a/ Outlaw Roadside
13    Service, and Patrick Hirsch and Jane
      Doe Hirsch, a Married Couple,
14
                            Defendants.
15
16
17          Plaintiff, Katriona Coe (“Plaintiff”), sues the Defendants Patrick Hirsch d/b/a
18   Outlaw Roadside Service and Patrick Hirsch and Jane Doe Hirsch (collectively
19
     “Defendants”); and alleges as follows:
20
                                 PRELIMINARY STATEMENT
21
22          1.     This is an action for unpaid minimum wages, unpaid overtime wages;
23   liquidated damages, attorneys’ fees, costs, and interest under the Fair Labor Standards
24
     Act (“FLSA”), 29 U.S.C. § 201, et seq.; the Arizona Minimum Wage Act (“AMWA”),
25
     Arizona Revised Statutes (“A.R.S.”) § Title 23, Chapter 8.
26
27
28
                                                 -1-
29
30
      Case 2:21-cv-00478-MTM Document 1 Filed 03/22/21 Page 2 of 16




            2.     The FLSA was enacted “to protect all covered workers from substandard
 1
 2   wages and oppressive working hours.” Barrentine v. Ark Best Freight Sys. Inc., 450 U.S.
 3   728, 739 (1981). Under the FLSA, employers must pay all non-exempt employees a
 4
     minimum wage of pay for all time spent working during their regular 40-hour
 5
     workweeks. See 29 U.S.C. § 206(a). Under the FLSA, employers must pay all non-
 6
 7   exempt employees one and one-half their regular rate of pay for all hours worked in
 8   excess of 40 hours in a workweek. See 29 U.S.C § 207.
 9
            3.     The AMWA, A.R.S § 23-363, et seq., establishes a minimum wage within
10
     the State of Arizona.
11
12                                 JURISDICTION AND VENUE

13          4.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and
14
     29 U.S.C. § 201, et seq. because this civil action arises under the Constitution and law of
15
     the United States. This Court also has subject matter jurisdiction pursuant 28 U.S.C. §
16
17   1367 because the state law claims asserted herein are so related to claims in this action

18   over which this Court has subject matter jurisdiction that they form part of the same case
19
     or controversy under Article III of the United States Constitution.
20
            5.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(ii) because
21
22   acts giving rise to the claims of Plaintiff occurred within the District of Arizona, and

23   Defendants regularly conduct business in and have engaged in the wrongful conduct
24
     alleged herein – and, thus, are subject to personal jurisdiction in – this judicial district.
25
26
27
28
                                                   -2-
29
30
      Case 2:21-cv-00478-MTM Document 1 Filed 03/22/21 Page 3 of 16




                                             PARTIES
 1
 2           6.    At all times material to the matters alleged in this Complaint, Plaintiff was
 3   an individual residing in Maricopa County, Arizona, and is a former employee of
 4
     Defendants.
 5
             7.    At all material times, Defendant Patrick Hirsch d/b/a Outlaw Roadside
 6
 7   Service is an individual or entity licensed to transact business in the State of Arizona. At
 8   all material times, Defendant Patrick Hirsch d/b/a Outlaw Roadside Service does
 9
     business, has offices, and/or maintains agents for the transaction of its customary
10
     business in Maricopa County, Arizona.
11
12           8.    At all material times, Defendant Patrick Hirsch d/b/a Outlaw Roadside

13   Service does business as “Outlaw Roadside Service.”
14
             9.    At all relevant times, Defendant Patrick Hirsch d/b/a Outlaw Roadside
15
     Service was an employer under the FLSA. The FLSA defines “employer” as any person
16
17   who acts directly or indirectly in the interest of an employer in relation to an employee.

18   At all relevant times, Defendant Patrick Hirsch d/b/a Outlaw Roadside Service had the
19
     authority to hire and fire employees, supervised and controlled work schedules or the
20
     conditions of employment, determined the rate and method of payment, and maintained
21
22   employment records in connection with Plaintiffs’ employment with Defendants. As a

23   person who acted in the interest of Defendants in relation to the company’s employees,
24
     Defendant Patrick Hirsch d/b/a Outlaw Roadside Service is subject to liability under the
25
     FLSA.
26
27
28
                                                 -3-
29
30
      Case 2:21-cv-00478-MTM Document 1 Filed 03/22/21 Page 4 of 16




            10.    Defendants Patrick Hirsch and Jane Doe Hirsch are, upon information and
 1
 2   belief, husband and wife. They have caused events to take place giving rise to the claims
 3   in this Complaint as to which their marital community is fully liable. Patrick Hirsch and
 4
     Jane Doe Hirsch are owners of Outlaw Roadside Service and were at all relevant times
 5
     Plaintiff’s employers as defined by the FLSA, 29 U.S.C. § 203(d).
 6
 7          11.    Under the FLSA, Defendants Patrick Hirsch and Jane Doe Hirsch are
 8   employers. The FLSA defines “employer” as any person who acts directly or indirectly
 9
     in the interest of an employer in relation to an employee. At all relevant times,
10
     Defendants Patrick Hirsch and Jane Doe Hirsch had the authority to hire and fire
11
12   employees, supervised and controlled work schedules or the conditions of employment,

13   determined the rate and method of payment, and maintained employment records in
14
     connection with Plaintiff’s employment with Defendants. As persons who acted in the
15
     interest of Defendants in relation to the company’s employees, Defendants Patrick Hirsch
16
17   and Jane Doe Hirsch Patrick Hirsch and Jane Doe Hirsch are subject to individual

18   liability under the FLSA.
19
            12.    At all material times, Defendants Patrick Hirsch d/b/a Outlaw Roadside
20
     Service and Patrick Hirsch and Jane Doe Hirsch are Plaintiff’s “employer” as defined by
21
22   the FLSA, 29 U.S.C. § 201, et seq.

23          13.    At all material times, Defendants Patrick Hirsch d/b/a Outlaw Roadside
24
     Service and Patrick Hirsch and Jane Doe Hirsch are Plaintiff’s “employer” as defined by
25
     the AMWA.
26
27
28
                                                 -4-
29
30
      Case 2:21-cv-00478-MTM Document 1 Filed 03/22/21 Page 5 of 16




             14.   Defendants individually and/or through an enterprise or agent, directed and
 1
 2   exercised control over Plaintiffs’ work and wages at all relevant times.
 3           15.   At all material times, Defendants have operated as a “single enterprise”
 4
     within the meaning of Section 203(r)(1) of the FLSA. 29 U.S.C. § 203(r)(1). That is,
 5
     Defendants perform related activities through unified operation and common control for a
 6
 7   common business purpose; namely, the operation of a roadside assistance company
 8   operating under the name “Outlaw Roadside Service.”
 9
             16.   At all material times: (1) Defendants were not completely disassociated
10
     with respect to the employment of Plaintiff; and (2) Defendants were under common
11
12   control. In any event, at all relevant times, all Defendants were joint employers under the

13   FLSA.
14
             17.   Defendants are engaged in related activities, i.e. all activities which are
15
     necessary to the operation and maintenance of the aforementioned restaurants.
16
17           18.   Defendants constitute a unified operation because they have organized the

18   performance of their related activities so that they are an organized business system, which
19
     is an economic unit directed to the accomplishment of a common business purpose.
20
             19.   Plaintiff is further informed, believes, and therefore alleges that each of the
21
22   Defendants herein gave consent to, ratified, and authorized the acts of all other

23   Defendants, as alleged herein.
24
             20.   Defendants, and each of them, are sued in both their individual and
25
     corporate capacities.
26
27
28
                                                  -5-
29
30
      Case 2:21-cv-00478-MTM Document 1 Filed 03/22/21 Page 6 of 16




            21.    Defendants are jointly and severally liable for the injuries and damages
 1
 2   sustained by Plaintiff.
 3          22.    At all relevant times, Plaintiff was an “employee” of Defendants as defined
 4
     by the FLSA, 29 U.S.C. § 201, et seq.
 5
            23.    The provisions set forth in the FLSA, 29 U.S.C. § 201, et seq., apply to
 6
 7   Defendants.
 8          24.    At all relevant times, Defendants were and continue to be “employers” as
 9
     defined by the FLSA, 29 U.S.C. § 201, et seq.
10
            25.    The provisions set forth in the A.R.S. Title 23, Articles 7 and 8 apply to
11
12   Defendants.

13          26.    At all relevant times, Plaintiff was an “employee” of Defendants as defined
14
     by A.R.S. § 23-362.
15
            27.    At all relevant times, Defendants were and continue to be “employers” of
16
17   Plaintiff as defined by A.R.S. § 23-362.

18          28.    Defendants individually and/or through an enterprise or agent, directed and
19
     exercised control over Plaintiff’s work and wages at all relevant times.
20
            29.    Plaintiff, in her work for Defendants, was employed by an enterprise
21
22   engaged in commerce that had annual gross sales of at least $500,000.

23          30.    At all relevant times, Plaintiff, in her work for Defendant, was engaged in
24
     commerce or the production of goods for commerce.
25
            31.    At all relevant times, Plaintiff, in her work for Defendants, was engaged in
26
27   interstate commerce.

28
                                                 -6-
29
30
      Case 2:21-cv-00478-MTM Document 1 Filed 03/22/21 Page 7 of 16




               32.   Plaintiff, in her work for Defendant, regularly handled goods produced or
 1
 2   transported in interstate commerce.
 3                                   FACTUAL ALLEGATIONS
 4
               33.   Defendants own and/or operate as Outlaw Roadside Service and provide
 5
     roadside assistance services to customers. These services include tire changes, jump
 6
 7   starts, fuel delivery, and lockout services.
 8             34.   Plaintiff was hired by Defendants and worked for Defendants as a
 9
     dispatcher from approximately December 28, 2020 through February 24, 2021.
10
               35.   At all relevant times, in jer work for Defendants, Plaintiff worked for
11
12   Defendants as a dispatcher, handling intake calls from customers and dispatching

13   roadside assistance technicians to service calls.
14
               36.   Defendants, in their sole discretion, agreed to compensate Plaintiff at a rate
15
     of $300 per week, regardless of the number of hours she worked in a given workweek.
16
17             37.   Plaintiff regularly worked 50 or more hours per week, each and every

18   workweek.
19
               38.   Rather than classify Plaintiff as an employee, Defendants classified her as
20
     an independent contractor.
21
22             39.   Despite Defendants having misclassified Plaintiff as an independent

23   contractor, Plaintiff was actually an employee, as defined by the FLSA, 29 U.S.C. § 201
24
     et seq.
25
               40.   In her work for Defendants, and throughout her entire employment with
26
27   Defendants, Plaintiff was not compensated $455 per week on a salary basis.

28
                                                    -7-
29
30
      Case 2:21-cv-00478-MTM Document 1 Filed 03/22/21 Page 8 of 16




            41.    Defendant Patrick Hirsch hired Plaintiff to work for Defendants.
 1
 2          42.    Defendants controlled Plaintiff’s schedules.
 3          43.    At all relevant times, Plaintiff was economically dependent on Defendants.
 4
            44.    The following further demonstrate that Plaintiff was an employee:
 5
                   a.     Defendants had the exclusive right to hire and fire Plaintiff;
 6
 7                 b.     Defendants set Plaintiff’s rate of pay;
 8                 c.     Defendants made the decision not to pay overtime to Plaintiff;
 9
                   d.     Defendants supervised Plaintiff and subjected her to Defendants’
10
                          rules;
11
12                 e.     Plaintiff had no opportunity for profit or loss in the business;

13                 f.     The services rendered by Plaintiff in her work for Defendants was
14
                          integral to Defendants’ business;
15
                   g.     Plaintiff was hired as a permanent employee;
16
17                 h.     Plaintiff had no right to refuse work assigned to her by Defendants.

18          45.    At all relevant times, Defendants did not pay Plaintiff one and one-half
19
     times her regular rates of pay for time spent working in excess of 40 hours in a given
20
     workweek.
21
22          46.    During the time that Plaintiff worked for Defendants, Plaintiff regularly

23   worked in excess of 40 hours in a given workweek without receiving any overtime
24
     premium whatsoever, in violation of the FLSA, 29 U.S.C. § 207(a).
25
26
27
28
                                                 -8-
29
30
      Case 2:21-cv-00478-MTM Document 1 Filed 03/22/21 Page 9 of 16




            47.    During the time that Plaintiff worked for Defendants, Plaintiff regularly
 1
 2   worked in excess of 40 hours in a given workweek without receiving one and one-half
 3   times her regular rate of pay, in violation of the FLSA, 29 U.S.C. § 207(a).
 4
            48.    During the time that Plaintiff worked for Defendants, Plaintiff regularly
 5
     worked so many hours in a given workweek for Defendants that the equivalent hourly
 6
 7   rate of pay she received did not equal the applicable minimum wage.
 8          49.    During the time that Plaintiff worked for Defendants, Plaintiff regularly
 9
     worked so many hours in a given workweek for Defendants that the equivalent hourly
10
     rate of pay she received did not equal the federal minimum wage, in violation of 29
11
12   U.S.C. § 206(a).

13          50.    During the time that Plaintiff worked for Defendants, Plaintiff regularly
14
     worked so many hours in a given workweek for Defendants that the equivalent hourly
15
     rate of pay she received did not equal the Arizona minimum wage, in violation of A.R.S.
16
17   § 23-363.

18          51.    Defendants classified Plaintiff as an independent contractor to avoid their
19
     obligation to pay Plaintiff one and one half time her regular rate of pay for all hours
20
     worked in excess of 40 hours per week.
21
22          52.    Defendants classified Plaintiff as an independent contractor to avoid their

23   obligation to pay Plaintiff minimum wage for all hours worked in a given workweek.
24
            53.    Plaintiff was a non-exempt employee.
25
26
27
28
                                                  -9-
29
30
      Case 2:21-cv-00478-MTM Document 1 Filed 03/22/21 Page 10 of 16




            54.    At all relevant times, Defendants failed to properly compensate Plaintiff for
 1
 2   any of her overtime hours. During this time, Plaintiff typically worked 50 or more hours
 3   per week.
 4
            55.    At all relevant times, Defendants also failed to properly compensate
 5
     Plaintiff at the applicable minimum wage for many of her hours worked for Defendants.
 6
 7   During this time, Plaintiff typically worked 50 or more hours per week.
 8          56.    Defendants knew that – or acted with reckless disregard as to whether –
 9
     their refusal or failure to properly compensate Plaintiff during the course of her
10
     employment would violate federal and state law, and Defendants were aware of the
11
12   FLSA minimum wage and overtime requirements during Plaintiff’s employment. As

13   such, Defendants’ conduct constitutes a willful violation of the FLSA and the AMWA.
14
            57.    Defendants refused and/or failed to properly disclose to or apprise Plaintiff
15
     of her rights under the FLSA.
16
17          58.    Plaintiff is a covered employee within the meaning of the FLSA.

18          59.    Defendants refused and/or failed to properly disclose to or apprise Plaintiff
19
     of her rights under the FLSA.
20
            60.    Defendants individually and/or through an enterprise or agent, directed and
21
22   exercised control over Plaintiff’s work and wages at all relevant times.

23          61.    Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover
24
     from Defendants compensation for unpaid minimum and overtime wages, an additional
25
     amount equal amount as liquidated damages, interest, and reasonable attorney’s fees and
26
27   costs of this action under 29 U.S.C. § 216(b).

28
                                                 -10-
29
30
      Case 2:21-cv-00478-MTM Document 1 Filed 03/22/21 Page 11 of 16




            62.    Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover
 1
 2   from Defendants compensation for unpaid wages, an additional amount equal to twice the
 3   unpaid minimum wages as liquidated damages, interest, and reasonable attorney’s fees
 4
     and costs of this action under A.R.S § 23-363.
 5
                       COUNT ONE: FAIR LABOR STANDARDS ACT
 6
                            FAILURE TO PAY OVERTIME
 7
            63.    Plaintiff realleges and incorporates by reference all allegations in all
 8
 9   preceding paragraphs.

10          64.    Plaintiff was a non-exempt employee entitled to statutorily mandated
11
     overtime wages.
12
            65.    Plaintiff regularly worked 50 or more hours in a given workweek.
13
14          66.    In a given workweek, Defendants failed to pay one and one-half times the

15   applicable regular rate of pay for all hours worked in excess of 40 hours.
16
            67.    As a result of Defendants’ failure to pay Plaintiff one and one-half times
17
     her regular rate for all hours worked in excess of 40 per week in a given workweek,
18
19   Defendants failed and/or refused to pay Plaintiff the applicable overtime rate for all hours

20   worked for the duration of her employment, in violation of 29 U.S.C. § 207.
21          68.    As a result of Defendants’ willful failure to compensate Plaintiff the
22
     applicable overtime rate for all hours worked, Defendants violated the FLSA.
23
24          69.    As such, the full applicable overtime rate is owed for all hours that Plaintiff

25   worked in excess of 40 hours per week.
26
27
28
                                                 -11-
29
30
      Case 2:21-cv-00478-MTM Document 1 Filed 03/22/21 Page 12 of 16




            70.         Defendants knew that – or acted with reckless disregard as to whether –
 1
 2   their failure to pay Plaintiff the proper overtime rate would violate federal and state law,
 3   and Defendants were aware of the FLSA minimum wage requirements during Plaintiff’s
 4
     employment. As such, Defendants’ conduct constitutes a willful violation of the FLSA.
 5
            71.         Defendants have and continue to willfully violate the FLSA by not paying
 6
 7   Plaintiff a wage equal to one and one-half times the applicable regular rate of pay for all
 8   time Plaintiff spent working for Defendants.
 9
            72.         Plaintiff is therefore entitled to compensation one and one-half times her
10
     regular rate of pay for all hours worked in excess of 40 per week at an hourly rate, to be
11
12   proven at trial, plus an additional equal amount as liquidated damages, together with

13   interest, costs, and reasonable attorney fees.
14
            WHEREFORE, Plaintiff, Katriona Coe, respectfully requests that this Court
15
     grant the following relief in Plaintiff’s favor, and against Defendants:
16
17          A.          For the Court to declare and find that the Defendants committed one of

18                      more of the following acts:
19
                   i.          Violated overtime wage provisions of the FLSA, 29 U.S.C. § 207(a),
20
                               by failing to pay proper overtime wages;
21
22                ii.          Willfully violated overtime wage provisions of the FLSA, 29 U.S.C.

23                             § 207(a) by willfully failing to pay proper overtime wages;
24
            B.          For the Court to award Plaintiff’s unpaid overtime wage damages, to be
25
                        determined at trial;
26
27
28
                                                      -12-
29
30
      Case 2:21-cv-00478-MTM Document 1 Filed 03/22/21 Page 13 of 16




            C.     For the Court to award compensatory damages, including liquidated
 1
 2                 damages pursuant to 29 U.S.C. § 216(b), to be determined at trial;
 3          D.     For the Court to award prejudgment and post-judgment interest;
 4
            E.     For the Court to award Plaintiff reasonable attorneys’ fees and costs of the
 5
                   action pursuant to 29 U.S.C. § 216(b) and all other causes of action set
 6
 7                 forth herein;
 8          F.     Such other relief as this Court shall deem just and proper.
 9
                       COUNT TWO: FAIR LABOR STANDARDS ACT
10                        FAILURE TO PAY MINIMUM WAGE
11
            73.    Plaintiff realleges and incorporates by reference all allegations in all
12
     preceding paragraphs.
13
14          74.    Plaintiff regularly worked 50 hours or more per week and received $300

15   per week in compensation regardless of the number of hours she worked
16
            75.    As a result of the foregoing allegations, Defendant willfully failed or
17
     refused to pay Plaintiff the FLSA-mandated minimum wage.
18
19          76.    Defendant’s practice of willfully failing or refusing to pay Plaintiff at the

20   required minimum wage rate violated the FLSA, 29 U.S.C. § 206(a).
21          77.    Plaintiff is therefore entitled to compensation for the full applicable
22
     minimum wage at an hourly rate, to be proven at trial, plus an additional equal amount as
23
24   liquidated damages, together with interest, reasonable attorney’s fees, and costs.

25          WHEREFORE, Plaintiff, Katriona Coe, respectfully requests that this Court
26   grant the following relief in Plaintiff’s favor, and against Defendants:
27
28
                                                 -13-
29
30
      Case 2:21-cv-00478-MTM Document 1 Filed 03/22/21 Page 14 of 16




           A.          For the Court to declare and find that the Defendants committed one of
 1
 2                     more of the following acts:
 3                i.          Violated minimum wage provisions of the FLSA, 29 U.S.C. §
 4
                              206(a), by failing to pay proper minimum wages;
 5
                 ii.          Willfully violated minimum wage provisions of the FLSA, 29
 6
 7                            U.S.C. § 206(a) by willfully failing to pay proper minimum wages;
 8         B.          For the Court to award Plaintiff’s unpaid minimum wage damages, to be
 9
                       determined at trial;
10
           C.          For the Court to award compensatory damages, including liquidated
11
12                     damages pursuant to 29 U.S.C. § 216(b), to be determined at trial;

13         D.          For the Court to award prejudgment and post-judgment interest;
14
           E.          For the Court to award Plaintiff reasonable attorneys’ fees and costs of the
15
                       action pursuant to 29 U.S.C. § 216(b) and all other causes of action set
16
17                     forth herein;

18         F.          Such other relief as this Court shall deem just and proper.
19
                        COUNT THREE: ARIZONA MINIMUM WAGE ACT
20                          FAILURE TO PAY MINIMUM WAGE
21         78.         Plaintiff realleges and incorporates by reference all allegations in all
22
     preceding paragraphs.
23
24         79.         As a result of the foregoing allegations, Defendant willfully failed or

25   refused to pay Plaintiff the applicable minimum wage.
26
27
28
                                                     -14-
29
30
      Case 2:21-cv-00478-MTM Document 1 Filed 03/22/21 Page 15 of 16




            80.         Defendant’s practice of willfully failing or refusing to pay Plaintiff at the
 1
 2   applicable minimum wage rate violates A.R.S. § 23-363.
 3          81.         Plaintiff is therefore entitled to compensation for the full applicable
 4
     minimum wage at an hourly rate, to be proven at trial, plus an additional amount equal to
 5
     twice the unpaid wages as liquidated damages, together with interest, reasonable
 6
 7   attorney’s fees, and costs.
 8          WHEREFORE, Plaintiff, Katriona Coe, respectfully requests that this Court
 9
     grant the following relief in Plaintiff’s favor, and against Defendants:
10
            A.          For the Court to declare and find that the Defendant committed one of more
11
12                      of the following acts:

13                 i.          Violated minimum wage provisions of the AMWA, A.R.S. § 23-
14
                               363, by failing to pay proper minimum wages;
15
                  ii.          Willfully violated minimum wage provisions of the AMWA, A.R.S.
16
17                             § 23-363 by willfully failing to pay proper minimum wages;

18          B.          For the Court to award Plaintiff’s unpaid minimum wage damages, to be
19
                        determined at trial;
20
            C.          For the Court to award compensatory damages, including liquidated
21
22                      damages pursuant to A.R.S. § 23-364, to be determined at trial;

23          D.          For the Court to award prejudgment and post-judgment interest;
24
            E.          For the Court to award Plaintiff reasonable attorneys’ fees and costs of the
25
                        action pursuant to A.R.S. § 23-364 and all other causes of action set forth
26
27                      herein;

28
                                                      -15-
29
30
     Case 2:21-cv-00478-MTM Document 1 Filed 03/22/21 Page 16 of 16




         F.     Such other relief as this Court shall deem just and proper.
 1
 2
 3                                JURY TRIAL DEMAND
 4
         Plaintiff hereby demands a trial by jury on all issues so triable.
 5
 6       RESPECTFULLY SUBMITTED this 22nd day of March 2021.
 7
                                                     BENDAU & BENDAU PLLC
 8
 9                                                   By: /s/ Clifford P. Bendau, II
                                                     Christopher J. Bendau
10                                                   Clifford P. Bendau, II
                                                     Attorney for Plaintiff
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              -16-
29
30
